Citation Nr: 1523125	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to June 1979 and from July 1981 to April 1989.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the undersigned in April 2015.  The transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for right knee surgical scar has been raised by the record in May 2010 and November 2010 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In Apri 2014 the Veteran reported that she receives treatment for her back condition from the VA in Amarillo, Texas.  In a VA medical examination report dated in July 2014, the examiner references a lumbar magnetic resonance imaging (MRI) scan dated in May 2012 and an x-ray report regarding the back dated in October 2012 and.  The MRI was noted to have been performed at the New Mexico HCS.  In addition, an admission report indicating that the Veteran was admitted to the medical/surgical service at VA in February 2015 was associated with the claims file in April 2015.  Review of the claims file does not reveal VA treatment records dated after June 2010.  Thus, the claim must be remanded for attempts to be made to obtain and associate with the claims file records regarding the Veteran's treatment by VA dated since June 2010.  38 C.F.R. § 3.159.

The Veteran reported that she receives monthly treatment from a private chiropractor.  Review of the claims file does not reveal private chiropractor records dated after June 2011.  After obtaining any necessary authorization, for attempts to be made to obtain and associate with the claims file the records of the Veteran's treatment by her private chiropractor, Dr. K.R., dated since June 2011.  Id.

A VA note dated in March 2010 reveals that an MRI scan report dated in November 2009 and surgical notes dated in December 2009 and February 2010 from Physicians Surgical Hospital were scanned into VISTA Imaging.  It does not appear that these reports have been associated with the claims file.  On remand, attempts must be made to associate these scanned reports with the claims file.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since June 2010, including those from the VA in Amarillo, Texas and from the New Mexico HCS.

2.  Attempt to obtain and associate with the claims file the records scanned into VISTA Imaging from Physicians Surgical Hospital dated in November 2009, December 2009, and February 2010.

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. K.R..  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

